Citation Nr: 0614370	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.   
 
2.  Entitlement to service connection for a cervical spine 
disability.   
 
3.  Entitlement to service connection for a groin rash.   
 
4.  Entitlement to service connection for bilateral otitis 
media.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from January 1974 to January 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision which 
denied service connection for a psychiatric disability 
(claimed as a nervous disorder), a cervical spine disability, 
a groin rash, and for bilateral otitis media.  

The issue of service connection for bilateral otitis media is 
the subject of the REMAND part of this decision.  


FINDINGS OF FACT

1.  The veteran does not currently have a psychiatric 
disability.  

2.  The veteran does not currently have a cervical spine 
disability.  

3.  The veteran does not currently have a groin rash.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.303, 
3.307 (2005).  

2.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  A groin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2003 and a 
rating decision in May 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty to notify 
prior to the adjudication in the March 2004 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran had active service January 1974 to January 1978.  
His service medical records show treatment for nervous 
complaints, cervical spine problems, and for a groin rash.  A 
July 1974 treatment entry noted that the veteran was treated 
for a rash in the groin area.  It was noted that he appeared 
to have a fungus and that he was given Tinactin.  An August 
1974 entry noted that the veteran complained of a skin rash.  
The examiner reported that he still believed that it was 
tinea cruris.  Another August 1974 entry noted that the 
veteran complained of being nervous for one week.  He 
reported that he had no personal problems, but that he was 
unable to sleep.  The veteran stated that there was nothing 
in particular that he was worried about.  A psychiatric 
disorder was not diagnosed.  

An April 1975 treatment entry noted that the veteran 
complained of a rash around the groin for one month.  The 
impression was jock rash.  A July 1975 entry noted that the 
veteran reported that he had pain in the neck when under 
stress or pressure.  A May 1976 entry indicated that the 
veteran complained of a stiff neck for two and one-half weeks 
following an auto accident.  The assessment was a strained 
neck muscle.  A September 1977 treatment entry noted that the 
veteran was seen for a jock rash.  A November 1977 entry also 
indicated that the veteran was seen for a groin rash.  The 
assessment referred to tinea cruris.  

On a medical history form at the time of the December 1977 
separation examination, the veteran checked that he had 
nervous trouble and frequent trouble sleeping.  He checked 
that he did not have any skin diseases.  The reviewing 
examiner noted that there was no significant history.  The 
objective December 1977 separation examination report 
indicated that the veteran's skin, spine and other 
musculoskeletal systems, and psychiatric evaluation, were 
normal.  

Post-service private treatment records do not show any 
treatment for a psychiatric disorder, a cervical spine 
disability, or for a groin rash.  Clearly, this is negative 
evidence against these claims.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present psychiatric 
disorder, cervical spine disorder, or groin rash, and thus 
service connection is not warranted.  There is no post-
service treatment of record for any such disorders.  

The veteran has alleged that he has a current psychiatric 
disorder, cervical spine disability, and groin rash.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that claimed psychiatric disorder, 
cervical spine disability, and groin rash were neither 
incurred in nor aggravated by active service as such 
disorders are not currently shown by the medical evidence of 
record.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection for a psychiatric 
disorder, a cervical spine disability, and a groin rash, must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for a psychiatric disability is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a groin rash is denied.  


REMAND

Additional development is needed with regard to the claim for 
service connection for bilateral otitis media.  

The veteran's service medical records indicate that on a 
medical history form at the time of the January 1974 
enlistment examination, he checked that he had ear trouble.  
The reviewing examiner noted that the veteran had impacted 
wax in the ears with no sequelae.  A February 1976 treatment 
entry noted an assessment of otitis media in the left ear.  A 
subsequent February 1976 entry noted that the veteran had 
otitis media in the right ear.  An undated treatment entry 
also referred to otitis media.  The December 1977 objective 
separation examination report indicated that the veteran's 
ears were normal.  

Post-service private treatment records show treatment for 
possible ear problems.  A July 1990 entry noted that the 
veteran reported that his ears were stopped up.  A specific 
ear problem was not diagnosed.  

Based on the post-service medical records, it is unclear 
whether the veteran has a present ear disorder that may 
involve otitis media.  Therefore, clarification is needed in 
this matter.  The Board notes that the veteran has not been 
afforded a VA examination with an etiological opinion as to 
his claim for service connection for bilateral otitis media.  

Therefore, a VA examination with an etiological opinion would 
be helpful in this matter and is needed to comply with VA's 
duty to assist the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:  

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his claimed bilateral otitis 
media.  The claims folder must be provided 
to the examiner.  The examiner should 
discuss all current ear disorders and 
should provide a medical opinion (with 
adequate rationale) as to the approximate 
date of onset and etiology of any 
diagnosed ear disorders, including any 
relationship with the veteran's period of 
service.    

2.  Then, readjudicate the claim for 
service connection for bilateral otitis 
media.  If the claim is denied, provide 
the veteran (and a representative, if any 
is appointed in the future) with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  Then, 
return the case to the Board for its 
review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


